OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



         STATE ©F TEXA
         PENALTY FO^
2/2/2015 FR9VATEUSE                 Eg
BRAXTON, SAMUEL           Tr. Ct. No.^o61p,      ^MAIUED FROM ^R^ftV.QS
On this day, the application fan 11 07'WriPofWabe-as^Corpus has been received
and presented to the Cemt^
                        ~ /            - "iA-,-*"""***
                  /I            -                     'oa     i
                                                                   Abel Acosta, Clerk

                              SAMUE      BRAXTON            ''*
                              LUBBO    k COUNTY DETENTION CENTER
                              P.O BO   10535
                              LUBBO    K, TX 79408




                 jgaSBtix^e